Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 01/28/2021.
Claims 1-22 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 15, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg et al. (US 2013/0103372 A1) in view of Erickson et al. (US 2009/0182565 A1) and further in view of Boynes et al. (US 9,088,463 B1).

Regarding claim 1, Hogg et al. discloses
An entity modeling system, comprising: 
a processor (Hogg et al. [0162]
a non-transitory computer readable medium (Hogg et al. [0160]); and 
stored instructions embodied on the non-transitory computer readable medium and translatable by the processor to perform:
providing an entity model designer tool having a plurality of components, the plurality of components including a graphical user interface, an entity model import function, and an entity composition function (Hogg et al. [0034] teaches a Business Process Modeling Tool element 104 which includes a Business Process Model Adjunct, BPMA element 106 as illustrated in Fig. 1. [0138-0139] teach the BPMA as a graphical user interface which allows importing previous BPMA models and creating new BPMA models to be as further illustrated in Fig. 8.); 
responsive to an instruction from a user via the graphical user interface of the entity model designer tool, creating, as a placeholder, a new entity model within an application development project (Hogg et al. teaches a placeholder for the BPMAModel – To Be within the project tree which would be in response to a user instruction as further illustrated in Fig. 8); 
determining a previously generated entity model available for reuse, the previously generated entity model representing a solution process and containing entities that are linked with each other by relationships (Hogg et al. [0034] teaches generating a reusable process model and [0145] further teaches determining models having a potential to be extended or modified. Where Fig. 8, illustrates the BPMAModel – As Is being a reusable model in which it’s dragged and dropped onto the canvas and further extended or modified as shown within the attribute section. Further, the BPMAModel – As Is contains numerous sub-processes which are analogous to the entities and are linked with each other through relationships as , 
responsive to an instruction from the user via the graphical user interface utilizing the entity model import function, importing the previously generated entity model into the new entity model (Hogg et al. teaches dragging and dropping the BPMAModel-As Is which is a reusable model into the canvas as further illustrated in Fig. 8, where the attributes may be extended or modified as shown within the attribute section. Where the dropping and dragging functionality is conceptually similar to the import function in which the canvas imports the BPMAModel-As Is),
Hogg et al. lacks explicitly
the entities comprising an entity composed using entity building blocks, the entity building blocks including an entity building block that define a characteristic for the entity, the previously generated entity model having an associated entity model contract that specify dependencies and requirements between the entities in a particular problem domain
the importing including settings for the entity building blocks of the previously generated entity model so that the setting for the entity building blocks are available for customization for the new entity model via the entity composition function of the graphical user interface
responsive to an instruction from the user via the graphical user interface, making a change to at least one of the settings, the change to the at least one of the settings customizes the new entity model

the entities comprising an entity composed using entity building blocks, the entity building blocks including an entity building block that define a characteristic for the entity (Erickson et al. [0092] teaches application object AO to be a required capability that may be reusable when developing new applications. Where each AO created is defined for the required functionality for the entity of service offers. Fig. 20 illustrates examples of application objects, ‘Presence Order View’ and the ‘Hosted Exchange – Order View’ which are used to create the ‘New App Order View’.)
the entity building blocks created separately and independent of the entities in the particular problem domain (Erickson et al. [0092] teaches creating application objects separately from the entities. [0152] teaches the AOs to be customized and reused from a library implying that it’s independent of the entities in a particular problem domain since product managers can then focus on creating offers that provide the features and billing option that best satisfy the needs of selected customer segments. Where this would be based on a particular problem domain and the AOs created are not, rather managers would use the AOs to customize them according to the particular problem domain), each of the entity building blocks comprising code instantiated from a class to implement settings that can be added to the entity (Erickson et al. [0024] teaches accessing AO in order to instantiate the service as shown in Fig. 13. [0040-0041] teaches AOs with configurable attributes which would require code instantiation in order to implement the settings and configure or customize the AOs)
the importing including settings for the entity building blocks of the previously generated entity model so that the setting for the entity building blocks are available for customization for the new entity model via the entity composition function of the graphical user interface (Erickson et al. [0040] teaches attribute customization when an AO is added. Where by adding the AO within the Application Design interface of Fig. 20, the product manager is able to customize and reuse a library of AOs [0152] in which the attributes are conceptually similar to the settings. Further, this is in combination with Hogg et al. which taught importing and reusing the process models where Erickson et al. is curing Hogg et al. to include the AOs within the entity model.)
responsive to an instruction from the user via the graphical user interface, making a change to at least one of the settings, the change to the at least one of the settings customizes the new entity model (Erickson et al. [0086] teaches allowing the product managers to configure and assign rate plans to the configurable attributes of the AO where in combination with Hogg et al. this would customize the new entity model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hogg et al. to incorporate the teachings of Erickson et al. to “the entities comprising an entity composed using entity building blocks, the entity building blocks including an entity building block that define a characteristic for the entity, the importing including settings for the entity building blocks of the previously generated entity model so that the setting for the entity building blocks are available for customization for the new entity model via the entity composition 
Boynes et al. teaches
the previously generated entity model having an associated entity model contract that specify dependencies and requirements between the entities in a particular problem domain (Boynes et al. [col 1, lines 66-67 and col 2, lines 1-2] teaches a container contract for data dependencies using representational state transfer and further [col. 3, lines 52-63] teaches a container contract which is used to define the data dependencies and operation of the application components. Where Boynes et al. is being used to cure Hogg et al. in view of Erickson et al. to explicitly teach the concept of a container contract which defines the dependencies between the application components and therefore, in combination with Hogg et al. in view of Erickson et al., which saved reusable models and entity building blocks, which would correctly linked with the new design through the container contract)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hogg et al. to incorporate the teachings of Boynes et al. to “the previously generated entity model having an 

Regarding claim 8, it’s directed to a method having similar limitations cited in claim 1. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above. 

Regarding claim 15, it’s directed to a computer program product having similar limitations cited in claim 1. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above. 

Regarding claim 21, Erickson et al. further teaches
The entity modeling system of claim 1, wherein the entity building blocks further include an entity building block that specifies how users interact with the entity (Erickson et al. Fig. 20 illustrates the different application objects which are conceptually similar to the entity building blocks for providing specific functionality. Element 134 application object is for presence order view, element 136 application object is for Hosted Exchange – Order View. Where in the Hosted Exchange – Order 

Regarding claim 22, Erickson et al. further teaches
 The entity modeling system of claim 1, wherein the entity building blocks further include an entity building block that provides a specific functionality for the entity (Erickson et al. Fig. 20 illustrates the different application objects which are conceptually similar to the entity building blocks for providing specific functionality. Element 134 application object is for presence order view, element 136 application object is for Hosted Exchange – Order View.)

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg et al. (US 2013/0103372 A1) in view of Erickson et al. (US 2009/0182565 A1)  and further in view of Boynes et al. (US 9,088,463 B1) and further in view of Anonsen et al. (US 2009/0064090 A1).

Regarding claim 2, The entity modeling system of claim 1, 
Hogg et al. in view of Erickson et al. and further in view of Boynes et al. combination lack explicitly
wherein the previously generated entity model is part of an application package
Anonsen et al. teaches
wherein the previously generated entity model is part of an application package (Anonsen et al. [0031]: “An application model 615 is persisted in stored files 610 that describe the application model 615. The stored files 610 may include the original application model provided by the ERP system manufacturer and customizations added by customizers. The application model 615 is loaded into an in-memory store 620.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Anonsen et al. to “wherein the previously generated entity model is part of an application package” in order to efficiently allow further customization based on the original model based on a problem domain which further allows for quick customizations.

Regarding claim 9, it’s directed to a method having similar limitations cited in claim 2. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above. 

Regarding claim 16, it’s directed to a computer program product having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above. 

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg et al. (US 2013/0103372 A1) in view of Erickson et al. (US 2009/0182565 A1) and further in view of Boynes et al. (US 9,088,463 B1) and further in view of Anonsen et al. (US 2009/0064090 A1) and further in view of Garrard et al. (US 2016/0224909 A1).

Regarding claim 3, The entity modeling system of claim 2,

wherein the previously generated entity model includes information relating to design-time application programming interfaces (APIs)
Garrard et al. teaches
wherein the previously generated entity model includes information relating to design-time application programming interfaces (APIs) (Garrard et al. [0054]: “The template may include a container 322 of design time information which can vary based on each instance of the container 322, but the associated runtime part (i.e., the modification information 320) can be static. This "package" of design time information depicted in container 322, that when passed to the runtime 308, with the presence of a runtime modification engine 316 result in the final output of 314.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Garrard et al. to “wherein the previously generated entity model includes information relating to design-time application programming interfaces (APIs)” in order to efficiently and correctly produce the final output by using the proper container containing the design time information.

Regarding claim 10, it’s directed to a method having similar limitations cited in claim 3. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above. 

Regarding claim 17, it’s directed to a computer program product having similar limitations cited in claim 3. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above. 

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg et al. (US 2013/0103372 A1) in view of Erickson et al. (US 2009/0182565 A1) and further in view of Boynes et al. (US 9,088,463 B1) and further in view of Anonsen et al. (US 2009/0064090 A1) and further in view of Garrard et al. (US 2016/0224909 A1) and further in view of Roberts et al. (US 6,560,633 B1).

Regarding claim 4, The entity modeling system of claim 3, 
the combination lacks explicitly
wherein the previously generated entity model includes a run-time model
Roberts et al. teaches
wherein the previously generated entity model includes a run-time model (Roberts et al. [col. 2, lines 41-45]: “Thus, a template is formed and utilized to create a model that can generate the foundation of a web service application. Each template is comprised of a list of features, and a model (referred to as a run time model or RTM).”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Roberts et al. to “wherein the previously generated entity model includes a run- time model” in order to efficiently provide the structure, functionality, and behavior of the application of a base or original template and which further allows a developer to 

Regarding claim 11, it’s directed to a method having similar limitations cited in claim 4. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above. 

Regarding claim 18, it’s directed to a computer program product having similar limitations cited in claim 4. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above. 

Claims 5, 7, 12, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg et al. (US 2013/0103372 A1) in view of Erickson et al. (US 2009/0182565 A1) and further in view of Boynes et al. (US 9,088,463 B1) and further in view of Hahn et al. (US 2015/0026223 A1).

Regarding claim 5, The entity modeling system of claim 1, 
the combination lacks explicitly
wherein the entity model contract includes property names and associated data types
Hahn et al. teaches
wherein the entity model contract includes property names and associated data types (Hahn et al. [0047]: “Referring to FIG. 2B, a screen shot of an example graphic user interface (GUI) for a system administrator to configure data models according to some implementations is shown. The GUI shows a list of entities being modeled on the right panel. The list of data entities include the contract entity model described above. The GUI that allows a system administrator to make changes to data entity. The system administrator may choose a data entity on the left panel and then modify, in the right panel, any field associated with the chosen data entity. When the system administration hits a "save" button (not shown) on any of the field changes or hits the "add new field" button, the server described herein automatically communicates with underlying storage technologies and updates the physical models of the storage devices wherever necessary. In a similar fashion, the system administrator may update, through the example user interface, other aspects of the object relational modeling, including, for example, feature configuration, authentication, and account information.” Which is further illustrated in Fig. 2B).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hahn et al. to “wherein the entity model contract includes property names and associated data types” in order to efficiently allow customizations and modifications to the model based on the required specification within a domain.

Regarding claim 7, 
Hahn et al. further teaches
The entity modeling system of claim 1, wherein the entity model contract includes worklists and forms (Hahn et al. [0043-0044]: “Entity Display Guides 4 may refer to configuration information that specifies how entities should be displayed in a user interface for human visualization and inspection. Entity display guides 4 may be a user interface (UI) element. Numerous variations of representations exist. The UI representations may provide directives to controls but may not provide actual hyper-text mark-up language (HTML) rendering code… Additional configuration data elements types may be implemented in accordance with the coding examples above. These additional element types may include DataForm, which models the entity in a columnar form (e.g., 2-4 columns); Search, which models the entity as the entity appears in a search interface; List, which models the entity as the entity appears in a listing format; DashBoard, which models the entity in a reporting view with calculated metrics; PublishedView, which models the entity as it appear to external reporting/visualization tools (e.g., Tableau, MicroStrategy, etc.).” And Table 3).

Regarding claim 12, it’s directed to a method having similar limitations cited in claim 5. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above. 

Regarding claim 14, it’s directed to a method having similar limitations cited in claim 7. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above. 

Regarding claim 19, it’s directed to a computer program product having similar limitations cited in claim 5. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above. 

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogg et al. (US 2013/0103372 A1) in view of Erickson et al. (US 2009/0182565 A1) and further in view of Boynes et al. (US 9,088,463 B1) and further in view of Govindugari et al. (US 2004/0083199 A1).

Regarding claim 6, The entity modeling system of claim 1, 
the combination lack explicitly
wherein the entity model contract includes design-time translation information
Govindugari et al. teaches
wherein the entity model contract includes design-time translation information (Govindugari et al. [0097]: “The conceptual architecture comprises both DKA (Domain Knowledge Acquisition) components and Transformation components. The DKA components ( design time components) include a Semantic Modeler and a Model Mapper, a Rules Engine, a Transformation Manager, a Validation Manager, Adapters, Interactive Guides, and a Repository. In combination, these components access sources of semantic information such as the Repository, create seed semantic models, access any template semantic models for specific domains, define and extend domain semantic models, create semantic maps among those semantic models, define business rules and validation rules, and compile and store both rules and semantic models in a data store for subsequent use.” Govindugari et al. teaches the concept of a Domain Knowledge Acquisition system including a design-time transformation manager).  


Regarding claim 13, it’s directed to a method having similar limitations cited in claim 6. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above. 

Regarding claim 20, it’s directed to a computer program product having similar limitations cited in claim 6. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection relies on some new references not cited in the previous rejection.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 7:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193